internal_revenue_service number release date index number ------------------------------------- ----------------------------------- -------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-136874-10 date date ty ------- ty ------- legend taxpayer ---------------------------------- exempt organization------------------------------------------------ llc -------------------------------- llc ----------------------------- date ------------------------- dear ------------------ this letter responds to your request for a private_letter_ruling dated date regarding an extension of time to make an election under sec_168 of the internal_revenue_code code specifically you requested an extension of time to make an election under sec_168 for taxpayer a tax-exempt_controlled_entity under sec_168 facts taxpayer is a for-profit corporation that uses the accrual_method of accounting and has the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization which has received a determination that it is a tax-exempt_organization described in sec_501 because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 plr-136874-10 taxpayer owns an interest in llc a limited_liability_company that was formed to lease a parcel of land and to rehabilitate an historic building on the land taxpayer also owns an interest in llc a limited_liability_company that was formed to operate a leasehold interest in the project the project involves the rehabilitation of a certified_historic_structure taxpayer is the managing member of both llc and llc taxpayer filed a corporate tax_return for its initial year beginning on date llc and llc each filed a partnership tax_return for its initial year beginning on date the operating agreements of llc and llc provide that the managing member will elect to be treated as a taxable entity under sec_168 taxpayer engaged a cpa firm to prepare its tax_return for its initial year taxpayer relied on the firm to file its tax_return on time through human error taxpayer’s name tax_year and its identity as a corporation were not entered into the firm’s engagement management system consequently taxpayer’s return was not filed on time however the affidavits and other materials submitted by taxpayer indicate that at all times it intended to make the sec_168 election upon discovering the failure to make the election taxpayer promptly sought an extension of time in which to file the election applicable law sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt_use_property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property is treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the procedure and administration regulations an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election plr-136874-10 sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the election is a regulatory election sec_301_9100-1 through sec_301_9100-3 provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i ii iii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or plr-136874-10 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made analysis the information submitted by taxpayer indicates that taxpayer intended from the outset to make the sec_168 election that its failure to make the election on a timely filed original return was inadvertent and that taxpayer is not using hindsight in requesting relief moreover taxpayer requested relief before the failure to make the election was discovered by the service finally taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion we conclude that the request for relief under sec_301_9100-3 should be granted accordingly taxpayer is granted the requested extension of time of days from the date of this letter_ruling to file an amended_return making the election under sec_168 taxpayer should attach this letter to its amended_return the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling that material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter plr-136874-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing a return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling sincerely michael j montemurro branch chief associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
